              Case 2:19-cv-02614-JZB Document 20 Filed 03/13/20 Page 1 of 2




 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Dr.
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4233
     Facsimile: (480) 659-4255
 4   E-mail: jim@jellisonlaw.com
     JAMES M. JELLISON, ESQ. #012763
 5   Attorney for Defendants Pinal County, the Pinal County Sheriff’s Office, and Sheriff
     Mark Lamb, in his official and individual capacity (the “Pinal County Defendants”)
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
     Dennis Ashcraft and Barbara Ashcraft,               Case No.: 2:19-cv-02614-JZB
 9   husband and wife,
                                                        NOTICE OF SETTLEMENT
10                        Plaintiffs,
     vs.
11
     Pinal County, a public entity; Pinal County
12   Sheriff’s Office, a division of Pinal County;
     Sheriff Mark Lamb, in his official and
13   individual capacity; John Does I-L; Jane
     Does LI-C, ABC Corporations CI-CL; and
14   XYZ Partnerships CLI-CC,
15                        Defendants.
16
17          Defendants Pinal County, the Pinal County Sheriff’s Office, and Sheriff Mark Lamb, in
18   his official and individual capacity, give Notice that Plaintiffs and Defendants have agreed to
19   settle the above-captioned matter and on a form of written settlement agreement. The parties
20   expect that a stipulation to dismiss with prejudice will be filed within the next thirty (30) days.
21          DATED this 13th day of March, 2020.
22
                                                JELLISON LAW OFFICES, PLLC
23
24
                                                s/James M. Jellison
25                                              James M. Jellison
                                                Attorney for the Pinal County Defendants
26



                                                   1
              Case 2:19-cv-02614-JZB Document 20 Filed 03/13/20 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2   I hereby certify that on March 13, 2020, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing, with service to the following
 3   registrants.
 4   Alexandra S. Rubin
     RUBIN LAW PLC
 5   3550 North Central Ave., Ste. 1010
     Phoenix, Arizona 85012-2111
 6   Attorneys for Plaintiffs
 7
 8   /s/Judy Phillips
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                 2
